ANNEX II Underlying Funds Registrant Series Franklin Gold and Precious Metals Fund N/A Franklin Custodian Funds Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Value Investors Trust Franklin All Cap Value Fund Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund Franklin Mutual Series Funds Mutual Global Discovery Fund Mutual European Fund Mutual Financial Services Fund Mutual International Fund Mutual Shares Fund Mutual Quest Fund Templeton China World Fund N/A Templeton Developing Markets Trust N/A Templeton Funds Templeton Foreign Fund Templeton Global Smaller Companies Fund N/A Franklin High Income Trust Franklin High Income Fund Franklin Investors Securities Trust Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Limited Maturity U.S. Government Securities Fund Franklin Total Return Fund Franklin Real Estate Securities Trust Franklin Real Estate Securities Fund Franklin Strategic Series Franklin Biotechnology Discovery Fund Franklin Growth Opportunities Fund Franklin Flex Cap Growth Fund Franklin Focused Core Equity Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Strategic Mortgage Portfolio N/A Franklin Templeton Global Trust Franklin Templeton Hard Currency Fund Templeton Income Trust Templeton Global Bond Fund Templeton Global Total Return Fund Templeton International Bond Fund Franklin Global Trust Franklin Templeton Emerging Market Debt Opportunities Fund Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Large Cap Equity Fund Templeton Growth Fund, Inc. N/A Institutional Fiduciary Trust Money Market Portfolio Franklin Templeton International Trust Templeton Foreign Smaller Companies Fund Franklin India Growth Fund Franklin Managed Trust Franklin Rising Dividends Fund Templeton Global Investment Trust Templeton Asian Growth Fund Templeton BRIC Fund Templeton Emerging Markets Small Cap Fund Templeton Frontier Markets Fund Templeton Global Opportunities Trust N/A Templeton Institutional Funds Global Equity Series Fund Templeton World Fund Templeton Funds Updated as of March
